Filed 9/22/21 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C092913

                    Plaintiff and Respondent,                                      (Super. Ct. No. 94F04063)

           v.

 BRIAN WILLIAMS,

                    Defendant and Appellant.




         This appeal comes to us ostensibly pursuant to People v. Wende (1979) 25 Cal.3d
436.

                             FACTS AND HISTORY OF THE PROCEEDINGS
         Most of the background facts are taken from People v. Williams (July 14, 1997,
C021467) [nonpub. opn.], the opinion from the direct appeal for defendant Brian
Williams’s convictions.
         In 1994, defendant shot and killed the victim, his girlfriend’s estranged husband,
after an argument. A jury found defendant guilty of second degree murder (Pen. Code,
§§ 187, 189; statutory section citations that follow are to the Penal Code) and found true
a personal firearm use enhancement (former § 12022.5, subd. (a)(1)). Defendant pleaded


                                                             1
no contest to unlawful possession of a firearm (former § 12021, subd. (a)(1)) and
admitted a prior strike conviction (§ 667, subds. (b) - (i)). We affirmed defendant’s
convictions on appeal but remanded the case for the court to exercise its discretion as to a
sentencing issue.
       In 2019, defendant filed a section 1170.95 petition for resentencing under recently
enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.). The trial court received briefing
from the parties. The court then issued a written order denying the petition, saying
defendant was ineligible for relief because “[h]e was the actual killer, and no felony-
murder instruction was given [at trial], nor any instruction on the natural and probable
consequences doctrine that applies to accomplice liability.”
       Defendant appeals.
       Appointed counsel for defendant asked this court to independently review the
record pursuant to Wende.
       Defendant filed a 34-page supplemental brief and attached five exhibits.

                                       DISCUSSION
       Review pursuant to Wende or its federal constitutional counterpart Anders v.
California (1967) 386 U.S. 738 [18 L.Ed.2d 493] is required only in the first appeal of
right from a criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555
[95 L.Ed.2d 539, 545-546]; Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537;
People v. Serrano (2012) 211 Cal.App.4th 496, 500-501.)
       California’s “Wende procedure” does not apply to appeals such as this one which
 is from a denial of post-conviction relief. (People v. Figueras (2021) 61 Cal.App.5th
 108, review granted May 12, 2021, S267870; People v. Flores (2020) 54 Cal.App.5th
 266; People v. Cole (2020) 52 Cal.App.5th 1023, review granted Oct. 14, 2020,
 S264278.) This is so because this is not the defendant’s first appeal as of right. (See,




                                             2
In re Sade C. (1996) 13 Cal.4th 952, 986 [Wende/Anders review “mandated for only
one [situation]—the indigent criminal defendant in his first appeal as of right”].)
       We thus have before us a “standard” appeal from an order denying post-
conviction relief in which the defendant, through counsel, has stated that there are no
issues that properly can be raised on appeal. Under these circumstances and for the
following reasons, we consider the appeal abandoned and order the appeal dismissed.
       There is disagreement among the California courts of appeal regarding the
proper disposition of non-Wende appeals where, as here, the defendant/appellant has
chosen to raise issues in the appeal on his own and notwithstanding the fact that his
appointed counsel has reported to the court that he or she cannot find any arguable
appellate issues. Must or should the court review and resolve those issues, thus
adopting the Wende procedure in a non-Wende appeal?
      “The general rule that a defendant who is represented by an attorney of record will
not be personally recognized by the court in the conduct of his case (People v.
Merkouris (1956)[ ] 46 Cal.2d 540, 554) applies to the filing of pro se documents on
appeal (ElectricUtilities Co. v. Small-page (1934), 137 Cal.App. 640, 641-642).”
(People v. Mattson (1956) 51 Cal.2d 777, 798 (Mattson).)
      “[T]here is no right – constitutional, statutory, or otherwise – to self-representation
in a criminal appeal in California. (See People v. Stanworth (1969) 71 Cal.2d 820,
834–835[ ] [no right to dismiss counsel in capital appeals]; People v. Scott[ (1998)]
64 Cal.App.4th [550,] 569 573[ ] [noncapital appeals].) In particular, neither the Sixth
Amendment nor the due process clause of the Fourteenth Amendment to the federal
Constitution furnishes a basis for finding such a right. (Martinez[ (2000)] 528 U.S.
[152,] 160–163 [145 L.Ed.2d 597 ] [(Martinez)].) As the United States Supreme Court
recently explained, the sole constitutional right to self-representation derives from the
Sixth Amendment, which pertains strictly to the basic rights that an accused enjoys in
defending against a criminal prosecution and does not extend beyond the point of

                                             3
conviction. (Martinez, supra, 528 U.S. at pp. 154, 160–161.) Emphasizing that the
change in one’s position from ‘defendant’ to ‘appellant’ is a significant one, the high
court found that the balance between a criminal defendant’s interest in acting as his or
her own lawyer and a state’s interest in ensuring the fair and efficient administration of
justice ‘surely tips in favor of the [s]tate’ once the defendant is no longer presumed
innocent but found guilty beyond a reasonable doubt. (Id. at p. 162.) Consequently, the
court concluded, states may exercise broad discretion when considering what
representation to allow and may require an indigent inmate ‘to accept against his will a
state-appointed attorney’ for representation on a direct appeal without violating the
federal Constitution. (Martinez, supra, 528 U.S. at p. 164.)
      “As relevant here, represented capital inmates are not permitted to present their
automatic appeals personally to this court. That is, such inmates have no right
personally to supplement or supersede counsel’s briefs and arguments on the merits of
their appeals. ([People v.] Clark[ (1992)] 3 Cal.4th [41,] 173 [(Clark)]; Mattson[
(1959)] 51 Cal.2d [777, 798 [].) As we explained in Mattson, pro se submissions
pertaining to an appeal will not be filed or considered ‘[b]ecause of the undesirability of
fruitlessly adding to the burdens of this court the time-consuming task of reading pro se
documents which are not properly before us, and, if they be read, of consequently
enlarging [the] opinion by a recountal and discussion of the contentions made in propria
persona . . . .’ (Mattson, supra, 51 Cal.2d at p. 798.)
      “Thus, all appellate motions and briefs must be prepared and filed by counsel
and may not be submitted pro se. (Clark, supra, 3 Cal.4th at p. 173.) Although we
will accept and consider pro se motions regarding representation (i.e., Marsden
motions to substitute counsel), such motions ‘must be clearly labeled as such’ and
‘must be limited to matters concerning representation.’ (Clark, supra, 3 Cal.4th at
p. 173.) Any other pro se document offered in an appeal ‘will be returned unfiled’
(ibid.), or, if mistakenly filed,will be stricken from the docket (Mattson, supra,

                                             4
 51 Cal.2d at p. 798).” (In re Barnett (2003) 31 Cal.4th 466, 473-474 (Barnett),
 emphasis added; accord, Clark, supra, 3 Cal.4th at p. 173 [reiterating the rule that a
 defendant who is represented by an attorney will not be personally recognized by the
 court in the conduct of his case applies to a defendant’s filing of pro se documents on
 appeal].)
       Thus, in a non-Wende appeal, the defendant, as an individual, does not have
the right to submit his or her own arguments to the court for resolution.
       Some appellate courts have adopted a procedure that allows them to consider
and decide an appellant’s arguments raised in his or her own supplemental briefs by
turning to the court’s supervisory power to control the proceedings before it. (See e.g.,
People v. Cole, supra, 52 Cal.App.5th 1023, review granted.) We submit those courts
simply do not have the authority to do so given the California Supreme Court’s holdings
in Mattson, Clark, and Barnett.
      The issues we here consider are pending before our Supreme Court and the
court may in the future extend what have become known as “Wende procedures” to
appeals such as this one from orders denying post-conviction relief. But it must be
left up to that court to do so. Until it does, appeals such as the one presently before
us must be considered abandoned and ordered dismissed.




                                              5
                                 DISPOSITION
      The appeal is dismissed.




                                          HULL, J.



We concur:




BLEASE, Acting P. J.




KRAUSE, J.




                                      6